DETAILED ACTION
Claims 1-20 filed August 8th 2022 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11 and 15 are objected to because of the following informalities:  the acronym “SMI” is not initially defined. Examiner suggests defining the first instance of the acronym Self-Mixing Interferometry (SMI).  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,409,365 (‘365 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application are a broader version of the claims in the ‘365 patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, 9-12, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Dortz et al. (US2020/0264311) in view of Spruit et al. (US2018/02234368)

 	Consider claim 1, where Le Dortz teaches a wearable device, comprising: a device housing configured to be worn on a first surface of a user; (See Le Dortz paragraph 133 where the imaging systems may be incorporated into a smartwatch, thus worn on the surface of a user’s wrist) a set of one or more optical sensors mounted within the device housing and configured to: emit a set of one or more beams of electromagnetic radiation, with each beam emitted in a different direction extending away from the first surface; (See Le Dortz figure 4 and paragraphs 49-41, 64-66, 3 where the light emitters 402 emit light away from the surface to detect objects at a distance away, wherein the light sources may be lasers, thus emitting electromagnetic radiation) and generate a set of one or more optical signals containing information about a relationship between the device housing and a second surface; (See Le Dortz figures 2, 4 and paragraphs 49-41 where the light emitted will reflect off of an object and cause a difference in phase 206) and a processor configured to extract the relationship between the device housing and the second surface from digitized samples of the set of one or more optical signals. (See Le Dortz figures 2, 4 and paragraphs 49-41 where the phase from the received signal can turn into a distance measurement)
	Le Dortz teaches optical signals where a typical light source for this kind of application is Vertical Cavity Surface Emitting Laser (VCSEL) (See Le Dortz paragraph 65). However, Le Dortz does not explicitly teach SMI sensors. However, in the field of VCSEL sensor modules Spruit teaches VCSELs generate and detect SMI signals. (See Spruit paragraphs 8-10 where the first laser generates a self-mixing interference signal and wherein the first laser is a VCSEL). Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the VCSEL of Le Dortz would emit a SMI signal as taught by Spruit. One of ordinary skill before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known signal pattern for a known device to yield predictable results. 

 	Consider claim 2, where Le Dortz in view of Spruit teaches the wearable device of claim 1, wherein the set of one or more SMI sensors comprises at least three SMI sensors. (See Le Dortz figure 4, 5A, 5B, 8 and paragraph 46 where there is an array of sensors) 

 	Consider claim 3, where Le Dortz in view of Spruit teaches the wearable device of claim 2, wherein the processor is configured to: modulate an input of each of the at least three SMI sensors using a triangular waveform. (See Spruit paragraph 69 where the driver can provide a triangular current to the optical device). Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the VCSEL of Le Dortz would emit a SMI signal as taught by Spruit. One of ordinary skill before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known signal pattern for a known device to yield predictable results.

 	Consider claim 5, where Le Dortz in view of Spruit teaches the wearable device of claim 2, wherein the at least three SMI sensors are configured to emit orthogonal beams of electromagnetic radiation. (See Spruit paragraph 21 where the laser emits at a first and second polarization wherein the second polarization is preferably orthogonal to the first polarization)Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the VCSEL of Le Dortz would emit a SMI signal as taught by Spruit. One of ordinary skill before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known signal pattern for a known device to yield predictable results.

 	Consider claim 6, where Le Dortz in view of Spruit teaches the wearable device of claim 2, wherein the at least three SMI sensors are configured to emit beams of electromagnetic radiation that converge. (See Spruit figure 4 and abstract where Spruit teaches focusing the laser beam to different positions) Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the VCSEL of Le Dortz would emit a SMI signal as taught by Spruit. One of ordinary skill before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known signal pattern for a known device to yield predictable results.

 	Consider claim 9, where Le Dortz in view of Spruit the wearable device of claim 1, wherein the set of one or more SMI signals comprises multiple SMI signals, and the processor is configured to: analyze digitized samples of the multiple SMI signals; and identify, based at least in part on the analyzing, at least one of the multiple SMI signals from which to extract the relationship between the device housing and the second surface. (See Le Dortz figures 2, 4 and paragraphs 49-41 where the phase from the received signal can turn into a distance relationships between the object and device)

 	Consider claim 10, where Le Dortz in view of Spruit teaches the wearable device of claim 1, further comprising: a wireless communications interface mounted within the device housing; wherein: the processor is configured to transmit information indicating the relationship between the device housing and the second surface using the wireless communications interface. (See Le Dortz figure 13 and paragraphs 133-135, 153 where the entertainment system 1300 determines gestures by the user determined at least in part through the distance information D1 which is determined by the device 1310, it would be obvious to one of ordinary skill in the art that the device 1310 transmits the distance information D1 to the entertainment system via a wireless network using a suitable protocol)

 	Consider claim 11, where Le Dortz teaches a gesture input system, comprising: a wearable device configured to be worn by a user; (See Le Dortz paragraph 133 where the imaging systems may be incorporated into a smartwatch, thus worn on the surface of a user’s wrist) an object configured to be held by the user; a set of one or more optical sensors, each optical sensor mounted within the wearable device or the object and configured to: emit a beam of electromagnetic radiation; and generate an optical signal; (See Le Dortz figure 4 and paragraphs 49-41, 64-66, 3 where the light emitters 402 emit light away from the surface to detect objects at a distance away, wherein the light sources may be lasers, thus emitting electromagnetic radiation)  and a processing system, housed within at least one of the wearable device or the object, configured to: receive a set of one or more optical signals from the set of one or more optical sensors; (See Le Dortz figures 2, 4 and paragraphs 49-41 where the light emitted will reflect off of an object and cause a difference in phase 206) and extract, from the set of one or more optical signals, information about at least one of: a time-varying relationship between the wearable device and the object, or a time-varying relationship between the wearable device and a surface other than a surface of the object. (See Le Dortz figures 2, 4 and paragraphs 49-41 where the phase (time shift in the signal) from the received signal can turn into a distance measurement)
	Le Dortz teaches optical signals where a typical light source for this kind of application is Vertical Cavity Surface Emitting Laser (VCSEL) (See Le Dortz paragraph 65). However, Le Dortz does not explicitly teach SMI sensors. However, in the field of VCSEL sensor modules Spruit teaches VCSELs generate and detect SMI signals. (See Spruit paragraphs 8-10 where the first laser generates a self-mixing interference signal and wherein the first laser is a VCSEL). Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the VCSEL of Le Dortz would emit a SMI signal as taught by Spruit. One of ordinary skill before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known signal pattern for a known device to yield predictable results. 

 	Consider claim 15, where Le Dortz teaches a method of identifying a type of gesture, comprising: emitting a beam of electromagnetic radiation from each optical sensor in a set of one or more optical sensors disposed in a wearable device; (See Le Dortz paragraph 133 where the imaging systems may be incorporated into a smartwatch, thus worn on the surface of a user’s wrist)  sampling an optical signal generated by each optical sensor to produce a time-varying sample stream for each optical sensor; (See Le Dortz figure 4 and paragraphs 49-41, 64-66, 3 where the light emitters 402 emit light in a modulated sinusoidal waveform away from the surface to detect objects at a distance away, wherein the light sources may be lasers, thus emitting electromagnetic radiation)  determining, using a processor of the wearable device and the time-varying sample stream of at least one optical sensor in the set of one or more optical sensors, a movement of the wearable device with respect to a surface; and transmitting information indicative of the movement of the wearable device from the wearable device to a remote device. (See Le Dortz figure 13 and paragraphs 133-135, 153 where the entertainment system 1300 determines gestures by the user determined at least in part through the distance information D1 which is determined by the device 1310, it would be obvious to one of ordinary skill in the art that the device 1310 transmits the distance information D1 to the entertainment system via a wireless network using a suitable protocol)
	Le Dortz teaches optical signals where a typical light source for this kind of application is Vertical Cavity Surface Emitting Laser (VCSEL) (See Le Dortz paragraph 65). However, Le Dortz does not explicitly teach SMI sensors. However, in the field of VCSEL sensor modules Spruit teaches VCSELs generate and detect SMI signals. (See Spruit paragraphs 8-10 where the first laser generates a self-mixing interference signal and wherein the first laser is a VCSEL). Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the VCSEL of Le Dortz would emit a SMI signal as taught by Spruit. One of ordinary skill before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known signal pattern for a known device to yield predictable results. 

 	Consider claim 16, where Le Dortz in view of Spruit teaches the method of claim 15, further comprising: modulating an input to an SMI sensor included in the at least one SMI sensor using a triangular waveform. (See Spruit paragraph 69 where the driver can provide a triangular current to the optical device). Therefore, it would have been obvious for one of ordinary skill in the art to recognize that the VCSEL of Le Dortz would emit a SMI signal as taught by Spruit. One of ordinary skill before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of using a known signal pattern for a known device to yield predictable results.

 	Consider claim 19, where Le Dortz in view of Spruit teaches the method of claim 15, wherein the set of one or more SMI sensors includes multiple SMI sensors, the method further comprising: analyzing the time-varying sample streams produced for the multiple SMI sensors; and identifying, based at least in part on the analyzing, the at least one SMI sensor used to determine the movement of the wearable device with respect to the surface. (See Le Dortz figure 13 and paragraphs 133-135, 153 where the entertainment system 1300 determines gestures by the user determined at least in part through the distance information D1 which is determined by the device 1310)

 	Consider claim 20, where Le Dortz in view of Spruit teaches the method of claim 15, wherein the at least one SMI sensor is a first subset of the set of one or more SMI sensors, and the surface is a first surface, the method further comprising: determining, using the processor of the wearable device and the time-varying sample stream of a second subset of one or more SMI sensors in the set of one or more SMI sensors, a movement of the wearable device with respect to a second surface. (See Le Dortz paragraph 11, 38-41, 50-51 where there is a first subset and a second subset of the plurality of pixels, where in a low power mode to operate in a close range mode for closer surfaces. In Le Dortz paragraph 61, 72-83, a high resolution mode for far range mode for farther surfaces.)

Claims 7, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Dortz in view of Spruit as applied to claim 1 above, and further in view of Forest et al. (US2019/032536)

 	Consider claim 7, where Le Dortz in view of Spruit teaches the wearable device of claim 1, however, they do not explicitly teach wherein the device housing defines a closed ring configured to receive a finger. However, in the analogous field of endeavor of wearable devices Forest teaches teach wherein the device housing defines a closed ring configured to receive a finger. (See Forest paragraph 88, 74 where Forest discusses a closed ring that may have a proximity sensor integrated therein) Therefore, it would have been obvious for one of ordinary skill in the art to modify the form factor of Le Dortz from a smartwatch into a closed ring as taught by Forest. One of ordinary skill in the art would have been motivated to modify Le Dortz by incorporating the imaging system of Le Dortz into other mobile devices known in incorporate proximity sensors as taught by Forest. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known work in one field of wearable devices that may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 8, where Le Dortz in view of Spruit the wearable device of claim 1, wherein the device housing defines an open ring configured to receive a finger. Forest teaches teach wherein the device housing defines an open ring configured to receive a finger. (See Forest paragraph 74-75 where Forest discusses an open ring that may have a proximity sensor integrated therein) Therefore, it would have been obvious for one of ordinary skill in the art to modify the form factor of Le Dortz from a smartwatch into a closed ring as taught by Forest. One of ordinary skill in the art would have been motivated to modify Le Dortz by incorporating the imaging system of Le Dortz into other mobile devices known in incorporate proximity sensors as taught by Forest. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known work in one field of wearable devices that may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

 	Consider claim 13, where Le Dortz in view of Spruit teaches the gesture input system of claim 11, wherein the wearable device comprises a finger ring. (See Forest paragraph 74-75 where Forest discusses an open ring that may have a proximity sensor integrated therein) Therefore, it would have been obvious for one of ordinary skill in the art to modify the form factor of Le Dortz from a smartwatch into a closed ring as taught by Forest. One of ordinary skill in the art would have been motivated to modify Le Dortz by incorporating the imaging system of Le Dortz into other mobile devices known in incorporate proximity sensors as taught by Forest. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known work in one field of wearable devices that may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Dortz in view of Spruit as applied to claim 1 above, and further in view of Binder (US2019/0154439)
	Consider claim 12, where Le Dortz teaches the gesture input system of claim 11, wherein the processing system is further configured to identify, from the information about the time-varying relationship between the wearable device and the object, transmit a distance parameter. (See Le Dortz figures 2, 4 and paragraphs 49-41 where the phase from the received signal can turn into a distance relationships between the object and device)
	Le Dortz teaches a distance parameter, however Le Dortz does not explicitly teach a string of alphanumeric characters. However, in an analogous field of endeavor Binder teaches a string of alphanumeric characters. (See Binder figure 7 paragraph 579, 611 where a distance meter may incorporate a display that displays alphanumeric characters to present the distance measurement) Therefore, it would have been obvious for one of ordinary skill in the art to represent the distance parameter of Le Dortz as a string of alphanumeric characters as taught by Binder. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of clearly presenting the distance measurement to the end user in a clear and readable manner. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Dortz in view of Spruit as applied to claim 11 above, and further in view of Gruhlke et al. (US2015/0286293)

 	Consider claim 14, where Le Dortz in view of Spruit teaches the gesture input system of claim 11, however, they do not explicitly teach wherein the object is shaped as at least one of: a stylus, a pen, a pencil, a marker, or a paintbrush. However, in an analogous field of endeavor Gruhlke teaches the limitation. (See Gruhlke figure 4a, 4b and paragraphs 107, 114 where Gruhlke teaches an optical stylus) Therefore, it would have been obvious for one of ordinary skill in the art to modify the form factor of Le Dortz from a smartwatch into a stylus as taught by Gruhlke. One of ordinary skill in the art would have been motivated to modify Le Dortz by incorporating the imaging system of Le Dortz into other mobile devices known in incorporate proximity sensors as taught by Gruhlke. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known work in one field of wearable devices that may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Dortz in view of Spruit as applied to claim 15 above, and further in view of Powderly et al. (US2018/0307303)

 	Consider claim 18, where Le Dortz in view of Spruit teaches the method of claim 15, wherein: the at least one SMI sensor comprises three SMI sensors; (See Le Dortz figure 4, 5A, 5B, 8 and paragraph 46 where there is an array of sensors) 
However, they do not explicitly teach determining the movement of the wearable device with respect to the surface comprises determining the movement of the wearable device in six degrees of freedom. However, in an analogous field of endeavor Powderly teaches the limitation. (See Powderly paragraph 167 where the wearable device incorporates an inertial motion unit (IMU) to measure 6- DOF movements) Therefore, it would have been obvious for one of ordinary skill in the art to modify the form factor of Le Dortz from to incorporate an IMU as taught by Powderly. One of ordinary skill in the art would have been motivated to modify Le Dortz by incorporating the imaging system of Le Dortz into other mobile devices known in incorporate proximity sensors as taught by Powderly. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known work in one field of wearable devices that may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Allowable Subject Matter
Claims 4 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 17 are identical to the independent claims 1 and 13 of the ‘365 patent and are allowed for similar reasons. It should be noted that an updated search was performed and yielded the relevant prior art of Ruuswik (US2007/0257718) where paragraph 31 teaches modulating an input signal, during a first set of time periods, using a sinusoidal waveform; and module the input of the input signals, during a second set of time periods, using a triangular waveform. However, it would have been non-obvious to apply the teachings of Ruuswik to the prior art combination of Le Dortz and Spruit as the signals are being used in different fields. Ruuswik pertains to telecommunications whereas Le Dortz and Spruit pertain to sensing. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624